Citation Nr: 0619544	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach condition, to 
include as secondary to service-connected post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in St. 
Petersburg, Florida (RO).


FINDINGS OF FACT

The medical evidence of record does not show that the 
veteran's stomach condition was caused by or aggravated by 
his service-connected post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

A stomach condition is not proximately due to or the result 
of service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection 
for a stomach condition, claimed as secondary to service-
connected PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  Prior to initial adjudication, a letter dated in 
June, 2002, satisfied the duty to notify provisions.  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

The veteran's service medical records do not indicate any 
complaints of or diagnosis of a stomach condition of any 
type.

Subsequent to service discharge, a May 2001 private 
colonoscopy report noted that an examination of the veteran 
identified moderate sigmoid diverticular disease and internal 
hemorrhoids.  The diagnosis was significant diverticulosis 
and external hemorrhoids.

A March 2002 letter from the veteran's private physician 
stated that the veteran, "has been diagnosed and has been 
under treatment for sometime with [PTSD], as well as neuro-
dermatitis, which is a nervous disorder and as such often 
causes nervous stomach which is Gastro-Esophageal Reflux 
Disease, irritable colon, or similar digestive problems."

A July 2002 VA medical examination noted that the veteran 
reported that his symptoms had started in May 2001 and that 
he had gained a lot of weight due to his tendency to eat when 
he is nervous.  The relevant assessments were constipation 
since May 2001, internal hemorrhoids, proctitis, narrow anal 
canal, chronic use of enema, diverticular disease, ventral 
hernia, and obesity.

An August 2002 VA medical examination noted that a barium 
enema showed diverticula scattered along the course of the 
veteran's colon.  The impression was diverticulosis.

Thereafter, a VA physician in October 2002 opined that, 
"[t]he veteran's digestive disorders are chronic 
constipation since May 2001, internal hemorrhoids, proctitis, 
narrow anal canal, chronic use of enema, diverticulosis per 
colonoscopy and barium enema and ventral hernia.  In my 
opinion these conditions are not secondary to his [PTSD]."

The March 2002 letter from the veteran's private physician 
states that PTSD, "often causes" digestive problems.  This 
is not medical evidence that the veteran's diagnosed stomach 
condition is related to his service-connected PTSD.  Rather, 
it is a general statement that these two conditions can be 
related but makes no opinion as to whether the veteran's 
service-connected PTSD actually caused or aggravated his 
diagnosed stomach disorders.  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (noting that the Board must 
assess the credibility and probative value of the medical 
evidence in the record).  The October 2002 VA medical opinion 
report shows that the physician reviewed the case file and 
stated that the veteran's stomach disorders were not 
secondary to his service-connected PTSD.

As there is no medical evidence of a stomach disorder in 
service and no medical evidence of record that relates the 
veteran's current stomach disorders to his military service 
or to a service-connected disorder, to include PTSD, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection and must be denied.  Since 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a stomach condition, to include as 
secondary to the service-connected disability of post-
traumatic stress disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


